Title: From George Washington to Ezra Badlam, 4 September 1782
From: Washington, George
To: Badlam, Ezra


                  
                     
                     sirHead Quarters 4th Septemr 1782
                  
                  I have received your Letter of the 21st ulto accompanied with sundrye papers, tendg to shew the Impositions which are attempted on mustering Officers—that such Deceptions would be practised, I have ever been aware, and have viewed the circumstance as an argument which should induce the officers, to the greater vigilence and Attention.
                  Such Impositions as are attempted by Subjects apparently fit for service, & which are pushed by every Art of Deception which can be invented; I can easily conceive may in some Instances succeed—But where an officer passes a Man, who is visibly unable to discharge the Duties of a Soldier, his want of Attention and Obedience to Orders to say nothing more of it, is certainly unpardonable.  I am sir Your most humble Servt
                  
                     Go: Washington
                  
               